Citation Nr: 0604633	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increase in a 60 percent rating for 
bronchial asthma with associated myotonic dystrophy.   
 
2.  Entitlement to a temporary total rating based on 
hospitalization for the period from June 8, 2004 to July 7, 
2004.  


REPRESENTATION

Appellant represented by:	L. A. de Mier-LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had service in the Army National Guard including 
a period of duty from April 1972 to July 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2005 RO 
decisions.  The July 2002 RO decision denied an increase in a 
30 percent rating for the veteran's service-connected 
bronchial asthma.  The veteran provided testimony at a 
personal hearing at the RO in July 2004 on the issue of 
entitlement to an increased rating for bronchial asthma.  The 
February 2005 RO decision denied a temporary total rating (38 
C.F.R. § 4.29) based on hospitalization for the period from 
June 8, 2004 to July 7, 2004.  

A March 2005 RO decision characterized the veteran's service-
connected respiratory disorder as bronchial asthma with 
associated myotonic dystrophy and increased the rating to 60 
percent.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The present Board decision addresses the issue of entitlement 
to an increase in a 60 percent rating for bronchial asthma 
with associated myotonic dystrophy.  The issue of entitlement 
to a total rating based on hospitalization for the period 
from June 8, 2004, to July 7, 2004, is the subject of the 
remand at the end of the decision.  




FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim addressed in this decision has been obtained.  

2.  The veteran's bronchial asthma with associated myotonic 
dystrophy is manifested by no more than at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids; and no more than a FEV-
1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 50 
percent.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
bronchial asthma with associated myotonic dystrophy, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating requires bronchial 
asthma with FEV-1 less than 40 percent predicted; or 
FEV-1/FVC of less than 40 percent; or more than one attack 
per week with episodes of respiratory failure; or requiring 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  

The most recent June 2005 VA respiratory examination report 
noted that the veteran's claims file had been reviewed 
carefully.  The veteran reported that he had a chronic cough 
with greenish sputum.  He indicated that he had no hemoptysis 
or anorexia.  It was noted that the veteran also had an 
atypical case of myotonic dystrophy and that he presented 
dyspnea on efforts, mild to moderate, with impaired 
ambulation due to his neurovascular problems.  The veteran 
claimed that he had asthmatic attacks that recurred 
approximately once a week.  It was reported that his 
treatment consisted of Albuterol and Ipratropium inhalation.  

The examiner noted that the veteran presented no periods of 
incapacitation due to asthma as such, although he was 
"definitely unable to carry only odd job," with no 
irrigations, because of his neurovascular problems 
aggravating his asthma.  The examiner noted that the veteran 
appeared in bitemporal atrophy.  It was noted that his lungs 
were essentially clear except for end-expiratory wheezing.  
The examiner stated that there was no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  The examiner indicated that the veteran 
appeared very thin and that he had continued to lose weight 
over the past few years.  It was noted that the veteran was 
recently treated for pneumonia and that he presented a chest 
X-ray that showed subtle infiltrates in the right upper lobe 
in February 2005, but that a follow-up X-ray was said to show 
no infiltrates.  The examiner reported that the veteran was 
not presently using any more antibiotics, but that he was 
using Formoterol, Albuterol, Singulair, as well as Diltiazem 
for his hypertension and Coumadin for his paroxysmal atrial 
fibrillation.  

The examiner reported that the pulmonary function tests 
showed mild obstructive ventilatory impairment, mild air 
trapping, and worsening restrictive lung defect.  The 
diagnosis was bronchial asthma aggravated by restriction of 
chest wall movements due to myotonic dystrophy, a problem 
that significantly aggravated the asthma.  The June 2005 
pulmonary function test showed a FEV-1 of 70 percent 
predicted and a FEV-1/FVC of 83 percent.  

Other recent treatment entries show that the veteran received 
treatment on multiple occasions for variously diagnosed 
respiratory problems, including bronchial asthma.  For 
example, a March 2005 entry noted that the veteran was seen 
in the emergency room with increased shortness of breath and 
bronchospasm over the last few years.  The impression 
included bronchospasm, rule out pneumonia.  

A December 2004 opinion from a board of two physicians noted 
that they concluded that the veteran's respiratory symptoms 
were at least as likely as not due to his service-connected 
asthma, with his myotonic dystrophy being an aggravating 
factor in the frequency and intensity of such symptoms.  A 
September 2004 statement from a physician noted that the 
veteran's neuromuscular disease (myotonic disorder) 
interfered with his respiration producing a restrictive 
mechanism that interfered with thoracic cage expansion, as 
the main contributing factor to the veteran's respiratory 
problems.  

A July 2004 VA respiratory examination report noted that the 
veteran reported a history of asthma for the previous twenty 
years.  He stated that he had one hospitalization due to 
pneumonia at a VA facility approximately one year earlier.  
The veteran reported that he would have seven or eight visits 
per year to emergency rooms due to asthma exacerbations.  He 
indicated that exposure to cigarette smoke and dust produced 
his asthma attacks.  The veteran stated that his asthma 
condition had been worse over the last four years and that 
his attacks had occurred more frequently and had been more 
severe than previously.  He noted that he had to use asthma 
medications continuously in order to decrease the frequency 
of asthma attacks.  The veteran complained of a persistent 
dry cough that would sometimes turn productive with 
respiratory infections.  He denied hemoptysis or anorexia.  
It was noted that the veteran also complained of dyspnea on 
exertion upon climbing a flight of stairs.  The veteran 
reported that he had asthma attacks four times a week and 
that they were relieved with respiratory therapy most of the 
time.  He stated that at other times, he would require an 
emergency room visit.  It was noted that the veteran was 
under treatment with Albuterol by respiratory therapy or by 
inhalation, two inhalations every six hours.  He indicated 
that he also took Formoterol, one capsule every twelve hours; 
Singulair, 10 mg, and Aerobid, two inhalations three times a 
day.  It was noted that the veteran was not presently 
working.  

The examiner reported that the veteran's lungs were diffuse 
with end-expiratory wheezes in all lung fields and no 
rhonchus or rales.  The examiner stated that there was no 
history of any cor pulmonale, right ventricular hypertrophy 
or pulmonary hypertension.  It was noted that the veteran 
reported weight loss of about thirty pounds in the last two 
months.  The diagnosis was asthma.  An August 2004 pulmonary 
function test showed a FEV-1 of 76 percent predicted and a 
FEV-1/FVC of 85 percent.  

Prior VA treatment records referred to treatment for 
variously diagnosed respiratory problems on multiple 
occasions.  A prior July 2003 VA respiratory examination 
report indicated essentially more mild symptoms.  The 
diagnosis, at that time, was chronic restrictive airway 
disease secondary to a myotonic reaction with a clinical 
bronchial asthma picture, secondary to the above.  A July 
2003 pulmonary function test indicated a FEV-1 of 79 percent 
predicted and a FEV-1/FVC of 82 percent.  

Further, a June 2002 VA respiratory examination report 
related a diagnosis of asthma.  The pulmonary function test, 
at that time, noted a FEV-1 of 66 percent predicted and a 
FEV-1/FVC of 83 percent.  

The Board notes that the medical evidence as a whole 
demonstrates that the veteran's service-connected bronchial 
asthma with associated myotonic dystrophy is no more than 60 
percent disabling.  The medical evidence clearly does not 
show that the veteran's service-connected respiratory 
disorder involves more than one attack per week with episodes 
of respiratory failure or requires the daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications, or a FEV-1 less than 40 percent 
predicted or FEV-1/FVC of less than 40 percent, as required 
for a higher 100 percent rating under Diagnostic Code 6602.  
The most recent June 2005 VA respiratory examination report 
as well as the July 2004, July 2003, and June 2002 VA 
respiratory examination reports all showed FEV-1 and FEV-
1/FVC significantly higher than 40 percent.  Additionally, 
although the veteran reported that he was taking a capsule of 
Formoterol every twelve hours at the July 2004 examination, 
this was not indicated at the June 2005 examination.  The 
veteran was noted to be using such medication, along with 
others, but there was no reference to high dosage systemic 
use.  Further, although the veteran has reported that he has 
more than one asthma attack weekly, there is no medical 
evidence that such attacks involve respiratory failure.  The 
medical evidence, to include the most recent June 2005 
examination, does not show symptomatology indicative of more 
than a 60 percent rating.  

As the preponderance of the evidence is against the claim for 
an increased rating for bronchial asthma with associated 
myotonic dystrophy, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2002, a 
rating decision in July 2002, a statement of the case in 
April 2003, a supplemental statement of the case in October 
2003, a supplemental statement of the case in February 2004, 
a supplemental statement of the case in April 2004, a rating 
decision in March 2005, and a supplemental statement of the 
case in August 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  


ORDER

An increased rating for bronchial asthma with associated 
myotonic dystrophy is denied.  


REMAND

The other issue on appeal is entitlement to a temporary total 
rating based on hospitalization for the period from June 8, 
2004 to July 7, 2004.  

The Board notes that in a September 2003 statement, the 
veteran requested a hearing before RO personnel as to the 
issue of entitlement to a temporary total rating based on 
hospitalization.  The previous July 2004 RO hearing did not 
address that issue.  

Such a hearing has not been scheduled.  To accord the veteran 
due process (38 C.F.R. § 3.103), the case is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for the following:  

1.  Schedule the veteran for a hearing 
before RO personnel.  

2.  Thereafter, review the veteran's claim 
for a temporary total rating based on 
hospitalization for the period from June 
8, 2004 to July 7, 2004.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


